PER CURIAM.
Cornelio Diaz appeals the -denial of his post-conviction motion. The order on appeal was entered without an evidentiary hearing, attachment of record excerpts, or any finding that the motion was legally insufficient. The trial court did not order any response from the state before entering its order. In this situation, our review is limited to whether, accepting the allegations in the motion as true, the appellant was entitled to no relief. See Cotton v. State, 746 So. 2d 1158 (Fla. 4th DCA 1999).
We cannot reach that conclusion in this case. As we did in Cotton, we reverse and remand for further proceedings in the trial court. If the trial court again denies the motion, it must either hold an evidentiary hearing first or attach those portions of the record that conclusively disprove Diaz’s claims.
POLEN, FARMER and GROSS, JJ., concur.